DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 10 and 20 are amended.
Claims 6 and 15 are cancelled. 

Response to Arguments
Applicant’s arguments are persuasive. Previous rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 8, 10, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Toy U.S. Patent Application Publication 2021/0306219 in view of Duraisingh et al. U.S. Patent Application Publication 2021/0191826.

Claim 1, 
	Toy discloses 
	A method comprising: 
	assigning, by a controller, a set of one or more endpoints in a network to a particular edge networking device of a cluster of edge networking devices (see Fig. 1- item 112 are assigned to MEC cluster device) in the network to process data generated by those one or more endpoints prior to sending the data to a remote application (para 0044-a particular MEC device is assigned to service a device, item 112); 
	monitoring, by the controller, performance metrics for the particular edge networking device comprising available memory or CPU resources of the particular edge networking device (Fig. 5- determining whether the amount of memory (E) used at MEC device 110-1 exceeds a threshold (a) or the CPU utilization (U) exceeds another threshold (β) (block 502).) ; 
	making, based on the performance metrics, a determination that as to whether the available memory or CPU resources of the particular edge networking device is below a defined threshold (Fig. 5); and 
	re-assigning, by the controller, at least a portion of the set of one or more endpoints to a second edge networking device edge of the cluster edge devices in the network when it is determined that the available memory or CPU resources of the particular edge networking device is below the defined threshold (para 0059-the current MEC providing a services that needs additional resources. Para 0020- the service is provided to an assigned device 112, para 0063-items 506, 514 evaluating and selecting a neighboring MEC device)
	Although Toy discloses substantial limitations of the claimed invention, fails to explicitly disclose
	assigning, by the controller, a second edge networking device of the cluster of edge networking devices as a backup for the particular edge networking device, wherein the second edge networking device is preprogrammed by the controller with a portion of the set of one or more endpoints to which the second edge networking device will connect when the particular edge networking device is unreachable.
	In an analogous art, Duraisingh discloses
	assigning, by the controller , a second edge networking device of the cluster of edge networking devices as a backup for the particular edge networking device (para 0079- discloses a ledger server, mapped to the claimed controller, determines gateway assignments and backup status for each gateway), wherein the second edge networking device is preprogrammed by the controller with a portion of the set of one or more endpoints to which the second edge networking device will connect when the particular edge networking device is unreachable. (para 0110- discloses the backup gateway performs step 608,retrieving the ledger file including points for the gateway to subscribe to and or poll., Also see para 0121- the existing ledger indicates a backup gateway for handling the points of the failed gateway and the backup gateway can automatically begin subscribing to and/or polling the points)
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the backup assignment of Duraisingh with the system of Toy to produce the predictable result of preprogramming endpoints at a backup gateway. One of ordinary skill in the art would be motivated to combine Duraisingh with Toy to automatically establish connections with endpoints through a backup gateway.(Duraisingh para 0121)
Claim 2, 
	where each edge networking device of the cluster of edge networking devices is located in the same geographical location (Toy para 0028-cluster MEC are in close proximity).
Claims 5 and 14, 
	identifying, by the controller, a new endpoint in the network (Toy para 0060-discloses the cluster orchestrator detects new process request from 112, Fig. 1 discloses a plurality of 112 devices, para 0011); and assigning, by the controller, the new endpoint to the second edge networking device, based on performance metrics for the second edge networking device (Toy Fig. 5, assigns the devices to second MEC based on the performance metrics, items 508, 512, 514., also see para 0011)
Claims 8 and 17, 
	As articulated in the rejection of claim 1, Toy discloses 	
	re-assigning, by the controller, at least a portion of the set of one or more endpoints to a second edge networking device edge of the cluster edge devices in the network when it is determined that the available memory or CPU resources of the particular edge networking device is below the defined threshold (Toy para 0059-the current MEC providing a services that needs additional resources. Para 0020- the service is provided to an assigned device 112, para 0063-items 506, 514 evaluating and selecting a neighboring MEC device)
	Although Toy discloses substantial limitations of the claimed invention, it fails to explicitly disclose:
	instructing, by the controller, the second edge networking device to re-assign the set of one or more endpoints to another edge networking device in the network when performance of the second edge networking device is below a defined threshold. 
	MPEP 2144.04 IV.B
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

The recited limitation of claim 8 is merely a duplication of the claimed step of claim 1 applied to another gateway and has no patentable significance. Claim 8 is rejected under the same rationale as claim 1. 
	One of ordinary skill in the art before the claimed invention would find it obvious to perform the reassignment method of Toy on the endpoints of a second edge device to produce the predictable result of reassigning endpoints to another edge device. One of ordinary skill in the art would be motivated to combine the components of Toy to ensure appropriate load balancing for all edge members of a cluster. 
Claims 10 and 20, 
	Toy discloses 
	 An apparatus, comprising: 
	one or more network interfaces to communicate with a network (para 0038-network interface); 
	a processor (para 0032-processor) coupled to the one or more network interfaces and configured to execute one or more processes; and 
	a memory (para 0035) configured to store a process that is executable by the processor, the process when executed configured to: 
	assign a set of one or more endpoints in a network to a particular edge networking device in the network to process data generated by those one or more endpoints prior to sending the data to a remote application (para 0044-a particular MEC device is assigned to service a device, item 112); 
	monitor performance metrics for the particular edge networking device (Fig. 5- determining whether the amount of memory (E) used at MEC device 110-1 exceeds a threshold (a) or the CPU utilization (U) exceeds another threshold (β) (block 502)); 
	making, based on the performance metrics, a determination that as to whether the available memory or CPU resources of the particular edge networking device is below a defined threshold (Fig. 5); and 
	re-assigning, by the controller, at least a portion of the set of one or more endpoints to a second edge networking device edge of the cluster edge devices in the network when it is determined that the available memory or CPU resources of the particular edge networking device is below the defined threshold (para 0059-the current MEC providing a services that needs additional resources. Para 0020- the service is provided to an assigned device 112, para 0063-items 506, 514 evaluating and selecting a neighboring MEC device)
	Although Toy discloses substantial limitations of the claimed invention, fails to explicitly disclose
	assigning, by the controller, a second edge networking device of the cluster of edge networking devices as a backup for the particular edge networking device, wherein the second edge networking device is preprogrammed by the controller with a portion of the set of one or more endpoints to which the second edge networking device will connect when the particular edge networking device is unreachable.
	In an analogous art, Duraisingh discloses
	assigning, by the controller , a second edge networking device of the cluster of edge networking devices as a backup for the particular edge networking device (para 0079- discloses a ledger server, mapped to the claimed controller, determines gateway assignments and backup status for each gateway), wherein the second edge networking device is preprogrammed by the controller with a portion of the set of one or more endpoints to which the second edge networking device will connect when the particular edge networking device is unreachable. (para 0110- discloses the backup gateway performs step 608,retrieving the ledger file including points for the gateway to subscribe to and or poll., Also see para 0121- the existing ledger indicates a backup gateway for handling the points of the failed gateway and the backup gateway can automatically begin subscribing to and/or polling the points)
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the backup assignment of Duraisingh with the system of Toy to produce the predictable result of preprogramming endpoints at a backup gateway. One of ordinary skill in the art would be motivated to combine Duraisingh with Toy to automatically establish connections with endpoints through a backup gateway.(Duraisingh para 0121)

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Toy U.S. Patent Application Publication 2021/0306219 in view of Duraisingh et al. U.S. Patent Application Publication 2021/0191826 in view of Seed et al. U.S. Patent Application Publication 2017/0126569.
Claims 3 and 12, 
	Although Toy/Duraisingh discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein the one or more endpoints send the data to an anycast address in the network associated with the particular edge networking device and the second edge networking device.
	In an analogous art, Seed discloses 
	wherein the one or more endpoints send the data to an anycast address in the network associated with the particular edge networking device and the second edge networking device. (para 0029- discloses a load-balancing group for IoT routers. Para 0062- the group is reached by anycast address. Also, see para 0066, 0072- device-to-router load balancing) 
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the anycast addressing of Seed with the Toy/Duraisingh system to produce the predictable result of sending data to edge devices using an anycast address. One of ordinary skill in the art would be motivated to combine Seed with the Toy/Duraisingh to load balance the upstream traffic from sensors. 

Claims 4, 7, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Toy U.S. Patent Application Publication 2021/0306219 in view of Duraisingh et al. U.S. Patent Application Publication 2021/0191826  in view of  Bartifai-Walcott et al. U.S. Patent Application Publication 2019/0149599.
Claims 4 and 13, 
	Although Toy/Duraisingh discloses substantial limitations of the claimed invention, it fails to explicitly disclose:
	wherein the particular edge networking device processes the data in part by applying a data distribution policy to the data before sending the data to the remote application.
	In an analogous art, Bartifai-Walcott discloses 
	wherein the particular edge networking device processes the data in part by applying a data distribution policy to the data before sending the data to the remote application (para 0053-discloses the enforcement of data processing and distribution at an edge device).
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the policy enforcement of Bartifai-Walcott with the Toy/Duraisingh system to produce the predictable result of controlled distribution of data from edge devices. One of ordinary skill in the art would be motivated to combine Bartifai-Walcott with the Toy/Duraisingh regulate traffic based on network performance. 
Claims 7 and 16, 
	Although Toy/Duraisingh discloses substantial limitations of the claimed invention, it fails to explicitly disclose:
	wherein the particular edge networking device processes the data in part by using the data as input to a script executed by a scripting engine of the particular edge networking device.
	In an analogous art, Bartifai-Walcott discloses
	wherein the particular edge networking device processes the data in part by using the data as input to a script executed by a scripting engine of the particular edge networking device (para 0051-extracts content metadata from the data which is input into a content engine).
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the context analysis of Bartifai-Walcott with the Toy/Duraisingh system to produce the predictable result of processing the traffic based on context at edge devices. One of ordinary skill in the art would be motivated to combine Bartifai-Walcott with the Toy/Duraisingh regulate traffic based on network performance.

Claims 9, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Toy U.S. Patent Application Publication 2021/0306219 in view of Duraisingh et al. U.S. Patent Application Publication 2021/0191826  in view of Agerstam et al. U.S. Patent Publication 9,860,677.

Claims 9 and 18,
	Although Toy/Duraisingh discloses substantial limitations of the claimed invention, it fails to explicitly disclose:
	instructing, by the controller, at least one of the one or more endpoints to use a different destination gateway 
	In an analogous art, Agerstam discloses
	instructing, by the controller, at least one of the one or more endpoints to use a different destination gateway (Agerstam col 10, lines 10-31 A coordination protocol permits requests for transfers of ownership of sensors based on a quality metric. Col 4 lines 20-31- the GW ownership is sent the IOT device via a beacon payload)
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to substitute the gateways of Agerstam for the MEC device of the Toy/Duraisingh system to produce the predictable result of reallocating endpoints to different destination gateway. One of ordinary skill in the art would be motivated to combine Agerstam with Toy/Duraisingh balance the load across the remaining gateways.
Claim 11, 
	Although Toy/Duraisingh discloses substantial limitations of the claimed invention, it fails to explicitly disclose:
	wherein the particular edge networking device and the second edge networking device comprise network routers or gateways.
	In an analogous art, Agerstam discloses
	wherein the particular edge networking device and the second edge networking device comprise network routers or gateways (fig. 3, item 304).
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to substitute the gateways of Agerstam for the MEC devices of the Toy/Duraisingh system to produce the predictable result of reallocating endpoints to different destination gateway. One of ordinary skill in the art would be motivated to combine Agerstam with Toy/Duraisingh load balance demand for gateway communication. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Toy U.S. Patent Application Publication 2021/0306219 in view of Duraisingh et al. U.S. Patent Application Publication 2021/0191826  in view of Tofighbakhsh et al. U.S. Patent Application Publication 2020/0177671.
Claim 19, 
	Although Toy/Duraisingh discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein the apparatus is located outside of the network.
	In an analogous art, Tofighbakhsh disclose 
	wherein the apparatus is located outside of the network. (fig. 108- Master orchestrator. Para 0032- discloses use in a global context; the master orchestrator is not in the local network of the edge gateway nodes. 
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the external apparatus of Tofighbakhsh with the Toy/Duraisingh system to produce the predictable result of managing gateway assignments from outside of the network. One of ordinary skill in the art would be motivated to combine Tofighbakhsh with the Toy/Duraisingh to provide a national wide management of sensors gateways for large-scale applications. 

Conclusion
Related Prior art: 
Choudhury et al. U.S. Patent Publication 8,971,173-discloses assigning a backup gateway for resilience via a designation table. . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459         

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459